DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/26/2018, 5/21/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2016/0050563 (Bronk).

Regarding claim 1, Bronk teaches a inductive power receiver (Fig. 1 power receiver 103) comprising:
a power receiving coil (Fig. 1 receiver coil 110) [0018]; and
communications circuitry operatively connected to the power receiving coil (Fig. 1 receiver 103 has a communication channel 112) [0013, 0021] and configured:

receives the verifier from transmitter 102 through element 121 as shown in Fig. 2) [0013, 0021, 0023],
to send the transmitter identifier to a remote server (receiver mobile device 103 sends the verifier from the transmitter 102 to the issuer server 106 through element 123 or directly to the responder server 107 through element 127) [0025, 0027],
responsive to the remote server verifying the transmitter identifier, to receive an authentication token from the remote server, and to send the authentication token to the transmitter (responder 107 server generates a one-time “token” and performs authentication) [0027-0028], wherein responsive to the transmitter verifying the authentication token, the power receiving coil is configured to receive wireless power from the transmitter (upon verification of the token the receiver coil 110 of the mobile device 103 obtains “allowed to charge” permit”) [0027-0028];
wherein the communications circuitry is further configured to receive transmitter software from the remote server (receiver receives logic/trigger ie. transmitter software OCSP responder 107 ie. remote server) [0024-0027, 0054], the transmitter software including at least one of: a firmware update or a software update for the transmitter (the logic/trigger ie. transmitter software is a software update) [0028-0029], and send the transmitter software update to the transmitter (receiver 103 sends the logic/trigger update ie. transmitter software update to transmitter 102) [0030-0032].

Regarding claim 2, Bronk teaches wherein the communications circuitry includes a near field communication data module configured to communicate with the inductive power transmitter [0018,0022-0023].


Regarding claim 3, Bronk teaches wherein the communications circuitry includes a cellular or
Wi-Fi data module configured to communicate with the remote server [0023-0024].

Regarding claim 4, Bronk teaches wherein the inductive power transmitter is configured to not communicate directly with the remote server (as shown in Fig. 1 and Fig. 2 there is not direct communication between the transmitter 102 and the remote servers 106 and 107).

Regarding claim 5, Bronk teaches wherein the inductive power transmitter does not include a cellular data module configured to communicate with the remote server (as shown in Fig. 1 and Fig. 2 there is not direct communication between the transmitter 102 and the remote servers 106 and 107).

Regarding claim 6, Bronk teaches wherein the transmitter identifier comprises one or more of a timestamp or location information [0024].

Regarding claim 7, Bronk teaches wherein the authentication token includes a timestamp [0024, 0025].

Regarding claim 8, Bronk teaches wherein the authentication token is valid for a predetermined time period from when it is issued from the server [0025].



Regarding claim 10, Bronk teaches wherein the authentication token is a single use authentication token [0027].
Response to Arguments
Applicant's arguments filed 3/12/2021 have been fully considered but they are not persuasive. 
Applicant presents the argument that Bronk does not teach “receive transmitter software from the remote server, the transmitter software including at least one of: a firmware update or a software update for the transmitter, and send the transmitter software update to the transmitter.” 
	Examiner presents in the rejection of claim 1, that Bronk teaches the following limitation with the indicated paragraphs and the explanations: 
receive transmitter software from the remote server (receiver receives logic/trigger ie. transmitter software OCSP responder 107 ie. remote server) [0024-0027, 0054], the transmitter software including at least one of: a firmware update or a software update for the transmitter (the logic/trigger ie. transmitter software is a software update) [0028-0029], and send the transmitter software update to the transmitter (receiver 103 sends the logic/trigger update ie. transmitter software update to transmitter 102) [0030-0032].

Further expanding that paragraphs 0024-0025 describe the EPID and OSCP operations that the transmitter and receiver use to authenticate one another and secure their communications and 

 Applicant states that paragraph 0054 teaches or suggests the recited software update operations and is merely “patent-ese” boilerplate of the type often used to provide written description and enablement for computer-based inventions. Nothing in that paragraph mentions anything at all about either the receiver receiving a software update for the transmitter not the receiver relaying the software update to the transmitter as is recited in claim 1. 
	Examiner states paragraph [0054] in order to disclose that software comprises of any of the following: program, procedure, process, application, module, logic and so on as taking an action or causing a result. In case of the current rejection, logic/trigger update of paragraph [0025] is a transmitter software update. 
Applicant states that the only thing even remotely resembling an “update” in the cited passages are updates mentioned in this passage are to date which is not software stored by OSCP responder not the power transmitting device. 

Applicant explains that the OSCP is a entirely separate network node to which the transmitter and/or receiver connect for authentication. The OSCP data described in these passages are thus not the recited transmitter software update, as they are not the software of the transmitter, nor are they relayed from the wireless power receiver to the wireless power transmitter as recited in claim 1. 

Furthermore, Examiner would like to draw attention to the application specification paragraphs [0058] and [0080] whereby the application dictates that transmitter data may include transmitter software as well as other types of data, thereby the Applicant’s argument regarding OSCP data described in these passages are thus not the recited transmitter software update does not apply. 

Thereby, the rejection stands. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836